DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 5/23/22 has been entered. Claim(s) 1-20 are pending in the application and are under examination.  Examiner notes that claim 19 includes amendments that delete certain previously presented language, but are not properly indicated by strikethrough.  The deleted language is missing.  For the purpose of compact prosecution, Examiner treats the missing language in claim 19 as deleted.
	Applicant’s amendments have overcome all claim objections from the previous Office Action mailed on 2/22/22.
	Applicant’s amendments have overcome some rejections under 35 USC 112 from the previous Office Action mailed on 2/22/22.  All remaining pending rejections are set forth below.
	Applicant’s amendments have overcome all rejections under 35 USC 103 from the previous Office Action mailed on 2/22/22.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1, 15, and 20 recite(s) the limitation “a surgical device” with no further structural definition of either.  The term “device” is a non-structural term which does not have a plain and customary meaning, nor is it defined in the claim beyond referring to each by name alone.  The word that precedes it merely defines an intended use, again with no structural meaning.  Thus, a “surgical device” could reasonably have an infinite number of meanings, in the context claimed, based on the lack of plain and customary meaning or further definition defining the metes and bounds of the claimed limitation.  Claim 19 further states that “wherein the surgical device is a working surgical device or a control representative of a working surgical device”, which is also indefinite for the same rationale above.  Additionally, the term “device” is ambiguous for the same reason as stated above, and the words that precede it (i.e., working surgical”, “control representative of a working surgical” merely define an intended use without any meaningful structural terms. Thus, claim 1, 15, 19, and 20, and dependent claims 2-9, 11-14, and 16-18 based on their incorporation by reference are indefinite. 
Claim(s) 1, 15, and 20 recite(s) the limitation “a simulator including a synthetic tissue mass and configured to simulate chest cavity function” and “an imaging device, external to the simulator and configured to capture images of the simulator and a surgical device interacting with the simulator”.  It is unclear what constitutes a “chest cavity function” in this context which is not further defined in any meaningful terms.  Although the specification describes a phantom simulating the function of a chest cavity by being transitionable between contracted and expanded states (par. 0039), this is interpreted as a non-limiting example and thus not further defining the claimed invention.  Moreover, it is unclear whether the “images of the simulator and a surgical device interacting with the simulator” refer to interactions between the surgical device and synthetic tissue mass, or some other undefined component of the simulator.  Finally, it is unclear whether the recited synthetic tissue mass is meant to simulate the chest cavity function as this is the only structure defining said simulator, or if there is another undefined structure which provides this function.  If the ladder interpretation, then the structural relationship between the recited synthetic tissue mass and the undefined structure that simulated the chest cavity function is not sufficiently defined.  Therefore, claims 1, 15, and 20 are indefinite.
Claim(s) 4-5, 16-17 and 20 recite(s) various limitations that require a predicting step or function (i.e., wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the pose information of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on a type of actuation of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the position information of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on a type of actuation of the surgical device; predicting an effect a manipulation of the surgical device would have on the anatomical feature; and generating on the display a change in state of the visual representation of the anatomical feature, the change in state corresponding to the predicted effect on the anatomical feature).  However, the written description as originally filed does not disclose an algorithm ("a finite sequence of steps for solving a logical or mathematical problem or performing a task”1) for performing the claimed specific computer function.  The written description lacks any understandable terms defining such algorithm including as a mathematical formula, in prose, in a flow chart, or in any other description as to how the predictions are actually performed.  Additionally, the same claim limitations refer to “an analysis”, which again is merely referred to by name alone, and the written description lacks any algorithm or description for how such an analysis is performed.  An “analysis” could reasonably have an infinite number of meanings, based on the lack of further definition.  Thus, claims 4-5, 16-17 and 20 are indefinite.
Claim(s) 20 recite(s) the limitation "generating on a display a visual representation of the surgical device relative to a visual representation of an anatomical feature based on the position information of the surgical device and the pose information of the surgical device".  The phrase “position information” and “pose information” of the surgical device renders the claim indefinite as it is unclear how the “position information” is different from the “pose information”, as the pose information is defined in the specification at paragraph 0041 as comprising both position and orientation information.  Therefore, claim 20 is indefinite.
Claim(s) 13 recite(s) the limitation "wherein a reaction of the virtual tissue to the applied local displacement is calculated from mechanical properties assigned to structures in the virtual tissue ". However, the written description as originally filed does not disclose an algorithm ("a finite sequence of steps for solving a logical or mathematical problem or performing a task”2) for performing the claimed specific computer function of calculating reaction of the virtual tissue to the applied local displacement.  The written description lacks any understandable terms defining such algorithm including as a mathematical formula, in prose, in a flow chart, or in any other description as to how the calculation(s) is/are actually performed.  Thus, it is unclear how the calculating functions of claim 13 are performed, rendering the claim indefinite.

35 USC 112(a)
Claim(s) 4-5, 13, 16-17 and 20 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 4-5, 16-17 and 20 recite(s) various limitations that require a predicting step or function (i.e., wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the pose information of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on a type of actuation of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the position information of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on a type of actuation of the surgical device; predicting an effect a manipulation of the surgical device would have on the anatomical feature; and generating on the display a change in state of the visual representation of the anatomical feature, the change in state corresponding to the predicted effect on the anatomical feature).   However, the written description as originally filed does not disclose an algorithm ("a finite sequence of steps for solving a logical or mathematical problem or performing a task”3) for performing the claimed specific computer function.  The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).  Although the present written description refers to the act of predicting or to predict, it merely refers to the term in the same generic manner tied to a desired outcome as claimed, without defining the underlying algorithm for accomplishing the claimed results.  The written description lacks any understandable terms defining such algorithm including as a mathematical formula, in prose, in a flow chart, or in any other description as to how the predictions are actually performed.  Additionally, the same claim limitations refer to “an analysis”, which again is merely referred to by name alone, and the written description lacks any algorithm or description for how such an analysis is performed.  Therefore, the written description requirement is not met.
Claim(s) 13 recite(s) the limitation "wherein a reaction of the virtual tissue to the applied local displacement is calculated from mechanical properties assigned to structures in the virtual tissue ". However, the written description as originally filed does not disclose an algorithm ("a finite sequence of steps for solving a logical or mathematical problem or performing a task”4) for performing the claimed specific computer function of calculating reaction of the virtual tissue to the applied local displacement.  The written description lacks any understandable terms defining such algorithm including as a mathematical formula, in prose, in a flow chart, or in any other description as to how the calculation(s) is/are actually performed.  Therefore, the written description requirement is not met.

RESPONSE TO ARGUMENTS

35 USC 112 – Rejections
The following Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive: In response to Applicant's argument that the limitations of claims 4-5, 16-17 and 20 related to predicting steps are not indefinite and do have written description support at paragraph 0058, Examiner directs Applicant to the updated grounds for rejection above, which are updated based on the amendments to the claims filed 5/23/22.  Although paragraph 0058 cited by Applicant discusses a process of predicting an effect the surgical device would have on the anatomical feature, that prediction is not disclosed as being based on pose information or an analysis of the position information of the surgical device as claimed.  The factors cited by Applicant as purportedly being used in the predicting step do not include position and orientation, as claimed.  Moreover, the claim expressly states that pose or position information is used in the predicting step, and thus the factors recited in the specification are not required either expressly or inherently by the current claims.  Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.
        2 Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.
        
        4 Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.